UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
MELIKT MENGISTE,                          )
                                          )
      Plaintiff,                          )
                                          )
              v.                          ) Case No. 1:17-cv-00240 (APM)
                                          )
1901-07 15TH STREET, N.W.                 )
COOPERATIVE ASSOCIATION, et al.,          )
                                          )
      Defendants.                         )
_________________________________________ )

                                             ORDER

       Before the court is Defendant 1901-07 15th Street, N.W. Cooperative Association and

Defendant Delia Thompson’s Motion for Summary Judgment. See Defs.’ Mot. for Summ. J., ECF

No. 21. The court has carefully reviewed the parties’ submissions, including the record evidence,

and denies Defendants’ Motion.

       There remains a genuine dispute of material fact as to (1) whether the actual reason for

Defendants’ refusal to lease a rental property to Plaintiff Melikt Mengiste was because of her

national origin (Counts I and II); (2) whether Defendant Delia Thompson made a statement with

respect to renting a dwelling that indicates discrimination based on national origin (Counts III and

IV); and (3) whether Defendants subjected Plaintiff to more onerous terms and conditions in the

leasing process based on her national origin (Count V and VI). As to each of those disputed facts,

there is direct evidence to support Plaintiff’s claims, primarily from the Declaration of Michele

Washington, the Property Manager for the 1901-07 15th Street, N.W. Cooperative Association

who worked with Ms. Mengiste during the rental application process. See generally Pl.’s Mem.

of Law in Opp’n to Defs.’ Mot. for Summ. J., ECF No. 23 [hereinafter Pl.’s Mem.], Attach. 1,
ECF No. 23-1 [hereinafter Pl.’s Exs.], Ex. 5, Washington Decl., at 305–12. Additionally, as to the

first disputed fact, there is ample circumstantial evidence from which a reasonable jury could

conclude that Defendants’ proffered non-discriminatory reason for rejecting Plaintiff’s rental

application was a pretext for discrimination based on Plaintiff’s national origin. See generally

Pl.’s Mem. at 6–15 (detailing extensive evidence of shifting explanations for denial of rental

application). Finally, there is sufficient evidence to put to a jury the question of whether to award

punitive damages under the Fair Housing Act, 42 U.S.C. § 3613(c)(1), and the District of Columbia

Human Rights Act, D.C. Code § 2-1403.16(b).

       As to Plaintiff’s request to order Defendants to show cause why they should not be

sanctioned for filing a frivolous summary judgment motion, see Pl.’s Mem. at 24–25, the court

requires additional information before deciding whether to grant that request. Specifically, it is

not clear to the court to what extent Defendants’ counsel knew, at the time she filed the motion for

summary judgment, about the expected testimony of Ms. Washington.                      Quite clearly,

Ms. Washington supplies favorable evidence as to each of Plaintiff’s claims. Yet, Ms. Washington

signed her Declaration after Defendants filed their Motion, see Pl.’s Exs. at 312 (declaration signed

on January 25, 2018, less than a week before Plaintiff filed her opposition brief), and the court

cannot determine from the record whether Ms. Washington was questioned during discovery, as

neither party cites to any deposition testimony from her. Thus, based on the present record, it

would be premature to issue an order to show cause, as Defendants’ counsel may have filed the

motion for summary judgment without full knowledge of Ms. Washington’s expected testimony.

Accordingly, the court asks Plaintiff to file a notice, no later than August 8, 2018, setting forth her

understanding of what, if any, knowledge Defendants’ counsel had of Ms. Washington’s

anticipated testimony when she filed the motion for summary judgment.



                                                  2
       For the foregoing reasons, Defendants’ Motion for Summary Judgment is denied. The

parties shall appear for Status Conference on August 9, 2018, at 10:00 a.m., in Courtroom 10.




Dated: August 1, 2018                               Amit P. Mehta
                                                    United States District Judge




                                               3